t c memo united_states tax_court clifton k willis petitioner v commissioner of internal revenue respondent sheri a willis petitioner v commissioner of internal revenue respondent docket nos filed date clifton k willis and sheri a willis pro sese christopher s kippes for respondent memorandum opinion gerber judge these consolidated cases were submitted fully stipulated pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioners failed to file returns for the taxable years through after the issuance of notices of deficiency and the filing of petitions they filed income_tax returns with respondent the parties have agreed to the amounts shown on those returns and the resulting income_tax deficiencies and additions to tax under sec_6651 along with related computational matters petitioners however contend that respondent is prohibited from assessing the additions to tax or any interest on the grounds that the assessment would contravene sec_3512 of the paperwork reduction act of pra u s c sec_3512 in particular petitioners rest their contention upon their position that respondent has failed to comply with u s c sec_3506 and respondent disagrees contending that he is in compliance with the pra and that the additions to tax and interest may be assessed respondent also contends that this court is without jurisdiction to consider whether respondent may assess interest irrespective of whether there was compliance with the pra because we decide that there are no prohibitions on respondent it is unnecessary to decide whether we have jurisdiction over the assessment of interest as contended by respondent congress enacted the pra to limit as much as practical federal agencies’ information requests that burden the public see 494_us_26 congress designated the office of management and budget omb as an overseer of other agencies with respect to the act to the extent pertinent to these cases the pra was enacted with the express purposes of minimizing the paperwork burden ensuring public benefit from information collected maintained used shared and disseminated by or for the federal government coordinating and making uniform federal information resources management policies and practices and improving the responsibility and accountability of the omb and all other federal agencies to congress and to the public for implementing the information collection review process information resources management and related policies and guidelines see u s c sec_3501 in order to accomplish those goals congress provided detailed requirements for governmental organizations to follow petitioners contend that respondent failed to comply with the pra in two ways first petitioners argue that the pra control number on the form_1040 u s individual_income_tax_return was not valid the public protection provision of u s c sec_3512 provides public protection where there has been failure to comply with the pra as follows sec_3512 public protection a notwithstanding any other provision of law no person shall be subject_to any penalty for failing to comply with a collection of information that is subject_to this subchapter u s c sec_3501 et seq if-- the collection of information does not display a valid control number assigned by the director in accordance with this subchapter u s c secs or the agency fails to inform the person who is to respond to the collection of information that such person is not required to respond to the collection of information unless it displays a valid control number b the protection provided by this section may be raised in the form of a complete defense bar or otherwise at any time during the agency administrative process or judicial action applicable thereto each form_1040 contains a control number and the accompanying instructions inform taxpayers that they are not required to respond to the collection of information unless the form displays a valid control number petitioners contend that respondent’s form_1040 for the years in question did not contain a valid control number petitioners acknowledge that the form_1040 does contain a control number omb no but they argue that the control number expires at the end of the taxable_year displayed on the form petitioners’ reasoning is somewhat convoluted in that they argue for example that the form_1040 has a control number for but that the control number expires on date before the form is used in typically on or before date to report income for under petitioners’ interpretation respondent would face the conundrum of never being able to have a valid control number because the form must be prepared printed and distributed prior to filing time which begins january 1st each year accordingly we find petitioners’ initial argument to be sophistry and without merit the form sec_1040 contain a control number that has been provided and displayed in accord with the pra in a recent opinion the court_of_appeals for the tenth circuit decided that the form_1040 is an information collection request and that it displays a valid control number even though it is the same number each year because the agency periodically updates the control number requirements 523_f3d_1272 10th cir affg tcmemo_2007_44 the taxpayer in lewis made the same and substantially_similar arguments as petitioners have made in this case the court_of_appeals in lewis v commissioner supra also held that the pra does not require an expiration date to be printed on the form_1040 and that it need not include the pra disclosures in further support of their argument petitioners reference u s c sec_3506 which requires that in addition to displaying a control number each governmental request for information indicates that it is in accordance with sec_44 u s c sec_3507 petitioners point out that the statement does not appear on the form_1040 or in the instructions for that form to the extent pertinent to this case sec_3506 of the pra provides c with respect to the collection of information and the control of paperwork each agency shall-- establish a process within the office headed by the chief information officer designated under subsection a that is sufficiently independent of program responsibility to evaluate fairly whether proposed collections of information should be approved under this subchapter u s c secs to-- b ensure that each information collection-- i is inventoried displays a control number and if appropriate an expiration date ii indicates the collection is in accordance with the clearance requirements of sec_3507 u s c sec_3507 and iii informs the person receiving the collection of information of-- being collected i the reasons the information is to be used ii the way such information is iii an estimate to the extent practicable of the burden of the collection iv whether responses to the collection of information are voluntary required to obtain a benefit or mandatory and v the fact that an agency may not conduct or sponsor and a person is not required to respond to a collection of information unless it displays a valid control number petitioners contend that respondent failed to include the statement which makes respondent’s control number invalid and or precludes respondent from assessing any penalty in accord with u s c sec_3512 we are unable to make the same connection between sec_3512 of the pra and the above-quoted agency requirement in u s c sec_3506 the protection clause of sec_3512 of the pra expressly provides that a taxpayer will not be subject_to a penalty under two circumstances where a valid control number is not displayed or the agency fails to inform that taxpayers are not required to respond to the collection of information unless a valid control number is displayed there is no question that respondent met those requirements in the form sec_1040 and accompanying instructions failure to make the statement is not one of the things that would prohibit assessment of a penalty under u s c sec_3512 in addition it is not clear that respondent failed to make the statement sec_3506 of u s c provides that each agency must establish a process to ensure that each collection of information indicates that it is in accordance with the clearance requirements of u s c sec_3507 by providing the control number and other information about the collection of information respondent has made a statement that he is in compliance with u s c sec_3507 we do not think it necessary for respondent to expressly state the section number in order to comply with the statute petitioners also referenced other requirements of u s c sec_3506 that they believe were not complied with if for purposes of discussion we assume arguendo that respondent failed to comply with some requirement of the pra other than the two described above that failure would not trigger the public protection provision of u s c sec_3506 or prohibit respondent from assessing a penalty sec_3506 of u s c does not cross-reference u s c sec_3512 and there is no indication in the statute or legislative_history reflecting otherwise failure to comply with u s c sec_3506 may result in some regulatory action by omb but it does not result in the prohibition of the assessment of penalties petitioners contend that a substantial body of case law supports their position that respondent may not assess the additions to tax and interest but none of the cases advanced either directly or by analogy supports their position first they point out that several federal courts have held that the form_1040 is subject_to the pra there is no doubt form_1040 is subject_to the pra and indeed respondent has obtained a control number and provided required information in the instructions for the form petitioners then discuss without reaching any conclusion that various courts of appeals have differing views about whether the requirement to file a return is statutory regulatory or some combination thereof that distinction takes on some importance because the collection of information by a government agency pursuant to statute is not subject_to the requirements of the pra it is only the collection pursuant to the agency’s regulations that is subject_to the pra in a opinion this court held against taxpayers with substantially_similar circumstances to petitioners here using the following rationale in general the pra requires federal agencies requesting information from the public to obtain approval from the u s office of management and budget omb for all information collection requests and that an omb control number be displayed on the information request u s c sec_3507 f if information requests fail to display the required omb control numbers no person shall be subject_to any penalty for failing to maintain or provide information to any agency u s c sec_3512 relying on this provision petitioner argues that because the regulations and instructions to which he would have referred had he filed tax returns did not contain omb numbers he cannot be penalized for failure_to_file a number of courts have addressed petitioner’s argument and have held that the pra does not apply to petitioners spend a good deal of their brief arguing why they disagree with the court statements made by a different judge of this court in an earlier hearing in their case because that judge did not issue an opinion we feel no compulsion to address petitioners’ arguments in this opinion the presentation of this case under rule is a de novo matter which we address in this opinion either federal_income_tax regulations or to the instructions accompanying federal tax forms because such documents are not information collection requests rather they are designed to help taxpayers complete tax forms and more easily comply with information collection requests see 969_f2d_379 7th cir 963_f2d_1114 8th cir 951_f2d_1189 10th cir 753_fsupp_1209 d del see also 494_us_26 several courts of appeals have also rejected petitioner’s argument on the grounds that the requirement to file tax returns is mandated by statute not by regulation and statutes are not subject_to the pra see salberg v united_states supra 954_f2d_698 11th cir 947_f2d_1356 9th cir 945_f2d_92 5th cir 919_f2d_34 6th cir this court has found both analyses persuasive and in any event both lead us to the same result our research has not located and the parties have not referred us to any cases in which this court has heard and accepted petitioner’s arguments concerning the pra because the cases in which this court has heard and rejected such arguments are too numerous to cite we cite the following as examples aldrich v commissioner tcmemo_1993_290 mccart v commissioner tcmemo_1993_96 mcdonald v commissioner tcmemo_1992_586 pekrul v commissioner tcmemo_1992_455 affd without published opinion 993_f2d_884 9th cir dicarlo v commissioner tcmemo_1992_280 ferguson v commissioner tcmemo_1992_95 affd without published opinion 995_f2d_223 5th cir cert_denied u s nulsen v commissioner tcmemo_1991_495 freas v commissioner tcmemo_1993_552 there is no need to further analyze the many nuances expressed in the numerous cases on this topic suffice it to note that none of them support petitioners’ view that the control number expires and or that failure to comply with a requirement of u s c triggers the public protection provision u s c sec_3512 and thereby prohibits respondent’s assessment of penalties petitioners’ final argument focuses upon sec_7491 and whether respondent has met his burden of production with respect to the addition_to_tax and or whether the burden_of_proof has been shifted to respondent sec_7491 places the burden of production on respondent with respect to penalties and additions to tax to the extent we understand petitioners’ argument they contend that respondent met his burden of production because petitioners failed to file returns but that they have provided persuasive evidence that the form_1040 is not in compliance with the pra so that the burden_of_proof now rests with respondent the context of these cases is one where the parties agree on the facts and have submitted the cases fully stipulated solely to decide the legal controversy over whether the pra applies to prohibit respondent from assessing the additions to tax and or interest under such circumstances the burden_of_proof is of little or no consequence because we decide based on agreed because we have decided that respondent is not prohibited from making an assessment in these cases there is no need to consider whether u s c sec_3512 would also prohibit the assessment of interest as petitioners contend or respondent’s argument that we lack jurisdiction to consider matters regarding post assessment interest facts a legal question accordingly we find it unnecessary to address petitioners’ contentions with respect to sec_7491 to reflect the foregoing decisions will be entered in accord with the parties’ stipulation
